                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
GREGORY ATWATER,

                         Plaintiff,
      v.                                                 Case No. 21-cv-225-pp

CAPTAIN MENNE, JULIE NICKELS,
MARK RICE, and SAM SCHNEITER,

                        Defendants.
______________________________________________________________________________

    ORDER DENYING PLAINTIFF’S MOTION TO ALTER OR AMEND THE
                         JUDGMENT (DKT. NO. 11)
______________________________________________________________________________

      On April 29, 2021, the court dismissed without prejudice plaintiff

Gregory Atwater’s complaint under 42 U.S.C. §1983. Dkt. No. 8. The court

explained that the plaintiff could not proceed under §1983 because success on

his claims would imply the invalidity of his disciplinary conviction and

sentence. Id. at 7. The court also explained that the plaintiff could not

challenge his disciplinary conviction in a lawsuit under §1983, advising him

that the proper way to bring such a challenge was in a petition for a writ of

habeas corpus under 28 U.S.C. §2254. Id. at 8.

      The plaintiff has filed a motion asking the court to reconsider its

decision, and to alter or amend the judgment under Fed. R. Civ. P. 59(e). Dkt.

No. 11. The plaintiff summarizes Seventh Circuit caselaw detailing differences

between §§2254 and 1983. Id. at 1-3. He then asserts that the court committed

a manifest error of law in dismissing his case as barred under Heck v.

Humphrey, 512 U.S. 477 (1994). Id. at 3-4. The plaintiff insists he “is not

                                        1
challenging the fact that he is in prison or how long he will be in prison.” Id. at

1. He characterizes his claims as challenging the defendants’ actions before his

disciplinary hearing, which he says violated his right to due process. Id. at 4-5.

The plaintiff asks the court to grant his motion, reverse the judgment and allow

him to amend his complaint. Id. at 6.

      Under Federal Rule of Civil Procedure 59(e), a party may move to alter or

amend a judgment within 28 days of the entry of judgment. A court may grant

a Rule 59(e) motion only if a party can “clearly establish” either newly

discovered evidence or a manifest error of law or fact warranting relief.

Harrington v. City of Chi., 433 F.3d 542, 546 (7th Cir. 2006) (citing Romo v.

Gulf Stream Coach, Inc., 250 F.3d 1119, 1122 n.3 (7th Cir. 2001); and

Bordelon v. Chi. Sch. Reform Bd. of Trs., 233 F.3d 524, 529 (7th Cir. 2000)).

A “manifest error of law” “is not demonstrated by the disappointment of the

losing party. It is the ‘wholesale disregard, misapplication, or failure to

recognize controlling precedent.’” Oto v. Metro. Life Ins. Co., 224 F.2d 601, 606

(7th Cir. 2000) (quoting Sedrak v. Callahan, 987 F. Supp. 1063, 1069 (N.D. Ill.

1997)).

      The court notes that the plaintiff plagiarized—quoting without citing the

source document—an order from another judge in this district in at attempt to

recharacterize his claims for purposes of succeeding on this motion for

reconsideration. Except for two sentences, the plaintiff lifted the first paragraph

on page 4 of his motion from Judge Ludwig’s order in Case No. 19-cv-972-bhl.

See Johnson v. Kind, No. 19-CV-0972-BHL, 2020 WL 5912383, at *5 (E.D. Wis.

                                         2
Oct. 6, 2020). The plaintiff substituted defendant Menne in place of “Kind,” the

defendant in Case No. 19-cv-972. The court compares the two paragraphs

below. The court has bolded the identical language:

      The plaintiff claims that Capt. Menne arbitrarily denied his
      request for witnesses and evidence, lied about the availability
      of body-camera footage, and evidence was fabricated, prior to his
      hearing. Although these claims call into question Menne’s
      actions related to the hearing, they do not necessarily imply
      the invalidity of the disciplinary proceedings. Menne denied the
      plaintiffs request for witnesses and video evidence, and Sgt.
      Johns, the plaintiffs staff representative, disregarded the inmates
      request for witnesses and video evidence, before the rehearing.
      The plaintiff knew at that time that his rights had been violated
      regardless of what happened later at the rehearing. These due-
      process claims are “not fully dependent upon anything that
      happened at the disciplinary hearing” and do not require the
      Court to decide whether the disciplinary process itself was
      invalid. Clayton-El v. Fisher, 96 F.3d 236, 243 (7th Cir. 1996);
      see Spencer v. Kemna, 523 U.S. 1, 17 (1998) (quoting Heck, 512
      U.S. at 482-83, 487) (noting that Heck may not bar a plaintiff
      from seeking damages against an official “for using the wrong
      procedures, not for reaching the wrong result,” so long as the
      challenge does not "necessarily imply the invalidity of' the
      proceedings). Heck does not bar the plaintiff from proceeding
      on these claims.

Dkt. No. 11 at 4.

      The plaintiff similarly claims that Kind arbitrarily denied his
      request for witnesses and evidence, lied about the availability
      of body-camera footage, and fabricated other evidence. Although
      these claims call into question Kind’s actions related to the
      hearing and rehearing, they do not necessarily imply the
      invalidity of the disciplinary proceedings. Kind denied the
      plaintiff’s request for witnesses and evidence more than two
      weeks before the rehearing. The plaintiff knew at that time that
      his rights had been violated regardless of what happened later
      at the rehearing. These due-process claims are “not dependent
      upon anything that happened at the disciplinary hearing” and
      do not require the Court to decide whether the disciplinary
      process itself was invalid. Clayton-El v. Fisher, 96 F.3d 236, 243
      (7th Cir. 1996); see Spencer v. Kemna, 523 U.S. 1, 17 (1998)
      (quoting Heck, 512 U.S. at 482–83, 487) (noting that Heck may
                                       3
      not bar a plaintiff from seeking damages against an official “for
      using the wrong procedures, not for reaching the wrong result,”
      so long as the challenge does not “necessarily imply the
      invalidity of” the proceedings). Heck does not bar the plaintiff
      from proceeding on these claims.

Johnson, 2020 WL 5912383, at *5 (internal record citation omitted). Despite

copying and pasting this paragraph from Johnson, the plaintiff did not cite that

case anywhere in his motion.1

      Plagiarizing is prohibited in legal documents and pleadings. There is

nothing wrong with quoting language from other cases in a memo or a brief;

lawyers and judges do it all the time. But when one quotes something that

someone else has written, one must give that person credit, by “citing” to the

case in which the person wrote it.

      Not only did the plaintiff lift language from a case written by another

judge in this court without citation, but that language is not helpful to his

claims. The facts of this case are not the same as those in Johnson. The

plaintiff’s complaint does not allege that defendant Menne lied about body-

camera footage or fabricated evidence. The complaint alleges that the plaintiff

asked the defendants to preserve surveillance video for him to use at his



1 The plaintiff also twice refers to “Jacobs.” Dkt. No. 11 at 3 (“The Court’s re-
characterization of Jacobs’s action does not necessarily spell its doom.”); id.
(“[W]hile federal habeas relief is not available to Jacobs for the claims he
asserts, he is able to proceed under § 1983.”). Jacobs is not the plaintiff’s name
or the name of any defendant. The plaintiff lifted the full paragraph in which he
uses the name “Jacobs” verbatim from a footnote in Jacobs v. Bertrand, 228
F.R.D. 627, 630 n.5 (E.D. Wis. 2005). The plaintiff does not credit then-Chief
Judge Randa for the language from the footnote in Jacobs. Without
exhaustively cataloging them, it appears that the plaintiff may have lifted other
sections of his motion from this court’s cases without proper citation.
                                        4
disciplinary hearing. Dkt. No. 1 at ¶¶11, 13. During the hearing, the plaintiff

asked for a postponement because his staff advocate was not present and

because the plaintiff had not been able to obtain witness statements or the

video. Id. at ¶19. Captain Menne allegedly acknowledged that video of the

incident existed but told the plaintiff he had not received it from the prison

superintendent. Id. at ¶20. The plaintiff asked that Menne allow his cellmate to

make a statement, but Menne denied that request. Id. at ¶21. There are no

allegations about body-camera footage or that any defendant fabricated

evidence used in the plaintiff’s disciplinary hearing.

      The plaintiff also says that his due-process claims are “not fully

dependent upon anything that happened at the disciplinary hearing” because

they occurred before the hearing. Dkt. No. 11 at 4 (quoting Clayton-El, 96 F.3d

at 243).2 But that is not what he alleged in his complaint. The complaint does

not allege that Menne denied the plaintiff’s requests for video evidence and

witnesses before the hearing, as did the defendant in Johnson. See Johnson,

2020 WL 5912383, at *5 (“Kind denied the plaintiff’s request for witnesses and

evidence more than two weeks before the rehearing.”). The complaint alleges

that Menne denied the plaintiff’s requests to view the video, postpone the

hearing and allow his cellmate to testify at the hearing. That means that,


2 The plaintiff misquotes Clayton-El by adding the qualifier “fully” to the
Seventh Circuit’s language. See Clayton-El, 96 F.3d at 243 (describing a set of
claims that were “not dependent upon anything that happened at the
disciplinary hearing”). Adding “fully” to this language weakens the plaintiff’s
argument by suggesting that his claims are at least partially dependent on
what happened during his disciplinary hearing. Regardless, it is improper to
add language to a quote without acknowledging it.
                                         5
contrary to the plaintiff’s misplaced reliance on Clayton-El and Johnson, his

claims are entirely dependent on what happened at the disciplinary hearing.

The plaintiff was not aware until then that the video was not made available

and that the witness statements had not been obtained.

      The complaint alleges nothing about a “rehearing” in the plaintiff’s

disciplinary proceedings. The plaintiff in Johnson had a rehearing because he

successfully invalidated his disciplinary conviction. Johnson, 2020 WL

5912383, at *5 (“The plaintiff alleges that the conviction imposed at his first

disciplinary hearing was reversed on appeal.”). The plaintiff in this case,

however, alleges that his disciplinary appeal was denied. Dkt. No. 1 at ¶25

(“Atwater filed a[n] inmate complaint . . . appealed, and the appeal was

dismissed on 11-1-13.”).

      Aside from the plaintiff’s erroneous reliance on Johnson, he insists that

his claims do not undermine the validity of the disciplinary proceedings. He

characterizes his claims as challenging the disciplinary procedures themselves

(and therefore the conditions of his confinement) and not the result of the

disciplinary hearing. But, again, that is not what the complaint alleges. The

complaint does not assert that the defendants used the wrong procedures or

that the conditions of disciplinary separation violated the plaintiff’s rights. It

asserts that the defendants denied the plaintiff the process that was due

during his hearing and that, had the defendants provided him proper process,

the plaintiff would have presented evidence showing he was not guilty of the

disciplinary charges. Dkt. No. 1 at 1 (“Plaintiff alleges that the defendants

                                          6
violated his procedural due process rights under the Fourteenth Amendment,

by excluding surveillance video and witnesses from his conduct report

hearing.”); id. at ¶26 (“Defendant Capt. Menne violated plaintiff’s due process

rights by finding him guilty without surveillance video of incident, or viewing it,

and denying plaintiff’s witness.” (Emphasis added)).

      The plaintiff also mischaracterizes the test for determining whether Heck

bars his claims. Whether Heck bars an inmate’s claim does not depend on how

he words his challenge. The question is whether success on those claims—

regardless of how they are worded—would call into question the validity of his

conviction or sentence. Dkt. No. 8 at 7; see Olson v. Humphreys, No. 07-C-682,

2007 WL 2570231, at *3 (E.D. Wis. Aug. 30, 2007) (quoting Edwards v.

Balisok, 520 U.S. 641, 645 (1997) (“[A]n inmate’s claim that his due process

rights were violated in a disciplinary hearing [i]s not cognizable if ‘the nature of

the challenge to the procedures [is] such as necessarily to imply the invalidity

of the judgment.’” (Emphasis added)). If the plaintiff is right that the defendants

did not allow him to present video evidence and witnesses that would have

shown he did not commit the charged conduct, then his disciplinary conviction

and sentence based on that alleged conduct would necessarily be called into

question.

      The plaintiff asserts that Heck does not bar his §1983 lawsuit for

damages because he was punished only with disciplinary separation. Dkt. No.

11 at 4-5. But the language he uses (again without proper citation) is not

applicable to the facts alleged in his complaint. As the court explained in the

                                         7
screening order, a punishment of disciplinary segregation automatically

extends a Wisconsin inmate’s mandatory release date. Dkt. No. 8 at 6 (citing

Whiteside v. Tegels, No. 11-CV-662-WMC, 2013 WL 5442361, at *2 (W.D. Wis.

Sept. 30, 2013); Wis. Stat. §302.11(2)(a)–(b)); Wis. Admin. Code DOC

§303.72(1)–(2) and Table DOC 303.72). That means that even though the

plaintiff was punished with disciplinary separation, the effect of that

punishment under Wisconsin law was to extend his sentence.

      If the plaintiff were successful on his challenges to his disciplinary

hearing, that would necessarily mean that his disciplinary conviction—and

therefore the extension of his sentence—is invalid. Because the claims in the

plaintiff’s §1983 complaint would undermine his disciplinary conviction and

sentence if he were successful, he cannot bring those claims (even for damages)

in this lawsuit. See Dkt. No. 8 at 7 (citing Edwards, 520 U.S. at 646; Heck, 512

U.S. at 486; and Olson, 2007 WL 2570231, at *3). He may bring that challenge

under §1983 only if his disciplinary conviction and sentence are first

invalidated. Id.; see Olson, 2007 WL 2570231, at *3 (dismissing prisoner’s

§1983 claim for damages on ground “that he was denied due process in the

course of the disciplinary proceedings” because success on that claim would

“imply the invalidity of the affected proceedings and resulting sanctions”).

      The plaintiff says he cannot challenge his disciplinary conviction in a

§2254 petition because he “is no longer in solitary confinement, so there is no

relief that a habeas writ could give him.” Dkt. No. 11 at 4. That is incorrect.

Success in a §2254 petition could invalidate the plaintiff’s disciplinary

                                         8
conviction—a prerequisite to bringing this §1983 lawsuit. See Olson, 2007 WL

2570231, at *3 (citing Edwards, 520 U.S. at 643). The plaintiff’s statement that

he is too late to succeed under §2254 may be correct now, but that does not

mean that he did not have access to the habeas process. The plaintiff alleges

that he was convicted of the disciplinary charges on September 13, 2013, and

that staff dismissed his appeal on November 1, 2013. Dkt. No. 1 at ¶¶18, 25.

The plaintiff had one year following the finality of his disciplinary conviction to

seek relief in a petition under §2254. See 28 U.S.C. §2244(d)(1). The fact that

he failed to bring a timely petition under §2254 does not mean he now is

entitled to seek relief under §1983 instead.

      The plaintiff has not clearly established that the court committed a

manifest error of law or fact in its judgment. The court DENIES the plaintiff’s

motion to alter or amend the judgment. Dkt. No. 11.

      Dated in Milwaukee, Wisconsin this 15th day of July, 2021.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         9
